| Case 3:19-cv-02228-JPW-PT Document1 Filed 12/30/19 Page 1 pr 31

en 1. Yhe CL we ¢ Ee a. cS. fa Ces 7 &S ral 92 Fee Oey te RoE
FB ah eo ehhle bts: Pre bab ot umd Crtid Oe, —

 

 

 

 

Ronalel. Sbochbon, 1 Wau
P08 Sethe Ce PGE

finan Nf 49 AL
SPH CV “EFYEO

 

 

 

 

 

 

é

$2.6. ne tary OF Conerate ES ont 6

John bile. Cael, Guyer iate noble 2t> FILE
Bonny Smtth, don ech -D. da. Llasey _ SCRANTON...
Lbph. Ka scaler, Ia. O70 "Clare, DEC 9.0 2018
Lax Bing list, C3. Maat, Co. Heyauy * fi,
Ce Dyhe, Ca. Due Karen, Ct anita DEPUTY GLE

Egpb- LM Mae, bob Soe ett fae es Bante

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Do tatslk, Rare tl Stout tas, Fea ge. oe
a datege Phads. 2A SC SS DRL, LEER, LP EE, heb, _
La Ok spa h tat on the above Ls tad be lanka t 5a Lhe h..
EL. a, (acl her bid heval Layee eet te elm. then.
Depetvats Keres OLE. Rtg A. te ah le. rating. cam le R OMAR. cpt”.
: Caw Cente ta thie Coa Lain t

 

 

 

 

 

 

 

 

 

. a
vow. | Ads wa Px 0.00 be iS ff be ets, ‘Pelt Pann atert alate .

28S Ce, SS LBB b wad B43 Ca CB), wad dang pin Caelrat
lee AS LSE S&F 2B0l~ BAOR,y and BL lhde 2,5 SLR IB-FE,

PO Be 6

 

 

 

 
'; ‘Case 3:19-cv-02228-JPW-PT Document1 Filed 12/30/19 Page 2p 31

 

Ch Std the lak. XK. ee. bbe. a ee Pe ee 2 CDandanasers,

 

 

Ach Z fies, et se 2

 

Plow tum Cp Pn ene. tes a. La bated Ob Cxee Sere, 2 ORG Kan 3

 

 

ic eee laa Mhasesiant Pastthoanty belie berate Eadel beaersicty

 

 

RX ak, fe. LE ation. FBR Unb Lee. Sug, avate tale, te Been dass Cg, Cus tate br

 

Le Bx Ein tenatet. Sy. Case te Oa enh iat. d, Leena Re ded. bak: CSc ot.
Lak tute, R.>- Vea latbas ol, L- wn LP atheathn.,, te tha Linton

 

 

hae. Le. Fe OLS aL, gf » A FSB. Kis SE. te. capa ie. oath, a fel. Oe. a OES cee ener nena
| Zz. acttnea, abla feet fa, Fa. boar, o Cag aay Cua Le mene hit ecsconnnnene

 

 

DPlada LEA. tw Bae Ay Reps et LS! bootleg dn

 

 

 

eae Ne Dana seget, oa mthlian to Canazecatatiey Dnmsg es; a

 

ae nner ~ Chss neatly an ab Btban aay Faas .

a aur t Cast, last iatureed fat, 2%. Sa gta atria. cagee Ems Lee ne, Sul

|

 

 

Lx oS ee Live Ke Lia ln. lek Lo. be. eat Ls ra Loay Cours fisal

 

 

LL eke EE.

 

 

O) aA - Pahoa, dad AE la. he tpg 2.8tot Ep a Ko tht: S, Z, pt i if

 

iat. ‘at. fb <.. a2 ee, G2 bth ate pret fatial 4 OO a

 

Lb Naa. Zs 7 Lak So yor like bo LE OFEE EA Ftd sek ly Eh

 

 

 

‘ ZL Lifen Lo FEL 7 ane peanuenl Lok uta i pL eg tte 6 fo

 

 

Phen y (La Mn. Kus thatedle = “GL, 6 Fa ein Lok. fa ae x nf Bank

 

euwho Lt le. Fe 2 Pete tenes Rf cog tactic R <2 aL Ranges

 

 

Ls hile. Lb, ha et Ka cba abe Chad bese nenns he bee fE CR tout, feeg

 

 

 

 

Of L ban Cd fA CL8, Pls. fey bene Me Lah ca. tat 2 er aad. RE GME oS OE le hy
i a wen Tr
| Case 3:19-cv-02228-JPW-PT Document1 Filed 12/30/19 Page 3 of 31

 

 

Cet be. bla 2.6 Ea. bag. oe LEP t, Soa, Exnbat bo pe-Le- beet

 

Oa BS lhe, OL ble ao litoas Plata CLT ye wat cel 8 inne

 

fae. a. be «a table - hrwctly mart Yo bbat A Sac Miele, 0 ee

 

any Litt Lal Polls. belt bee Law wer., tart fhe ris. ea tihiay. re

 

 

fa, a a ee ee ef

 

3 Mecca Behe we. 0.02 Xo aS tha LOCC ata Laan ae Beatty ant i E-dtur 7

 

Let en G2. a eag. ies nd Se Fates tl betes faa bhawte bei el Ki Mason yt Loctite, og ne
DM auig lo tT al £0 ute. thee. p Wha Sg LEE He aa oa Loh case oe ae

 

| Laaeya my hey sadly laut, Tia bacaral gle UO as2 teat.

 

Sot, 6A. il 2 Db-D TO ball, be 2 eink 9A an EAL. Fae Re Ana lit Phat oY est

 

 

L ZL hae Lh aM lain AEE aol ‘2 than. Raat Ch an. f ey Se

 

 

Ube: pad Lt. “AS cer ct Sika. «hal te, wn Wl ant te Fee Ba CAE at.
x oe é we bestdtle... :

 

 

 

2 t- a ena siae te lal Fle. da tlie La boa tg et aban Mba Fo Lam.

 

ge

ee oe i net

pe. Baek heb the, Bloek; gia te. Aiwb, PLaraterlete fea le (Drnrede tse se. Lasihe

 

ca pa a ee

 

 

Liters. habe wie Laren suche Ef Efe ea, aa i Na et tat ooh L2G HE, cack

 

| ‘ed bocce, Lk ehnsel ha athitateh Sne, avec ht Bah Bel,

 

 

Oa 6-43 Lhy bat baa S. Sek Par aes a a Aidne xsi ing cade hee

Bell. ef OL. a hase, a Liter ng Caets LO sfl ek. that Chag __

 

Cat. eRe Rg fut es Aye hoa paca A he at bit dwn td. an lege ta HELE ag

 

 

hg. Lael. eds On _ pte LDA, Mest BO side Ge ot gp yh. ROM a

 

 

Lag. a Ff lei. Late tat th he Le Son, enk: (ef B cide

 

 

 

 

Seeks “Ge (Mice 8 barbed Teri bony Stiga LE fitey. Pager staan 2

Page SF
| Case 3:19-cv-02228-JPW-PT Document1 Filed 12/30/19 Page 4 of 31

 

Eten Atle. ya ba tiag ce Le Lx Sa nog She £. Oa pt-fe- ity ’

 

On £28 20hy CL hile 2x tling Plata Cline at sale sire

 

Ze Bars x. Lo a. Lalla eb tenctly sn nent te. te. betty Othe Set. hiwbey. PO.

 

Bag list tall Dhan blP te lowe tri loa at tei theay LZ. =

 

Bata Lonened 2.0.8, Brgy back. Hat bw owl oudti. Ai liee Sper F ec.

 

Acer beh we.ee la ag ALCL nn hae ae bee andl wrtesae deaf

 

 

bat i G2. ee 3 Eton ti beter fsa beet bees LO hn hecentyt Least y

Gh, Bay ule ask oi th nL. 8 ME... the cias a yh dane. te Ll wate. fn

 

 

Le ty tf Key aa alg, el tut, Tis hinttreck Sag he FE LE OCC s na that

tt fe DE HOI ote, heen Fact Bint Ft 54 sete

 

 

dL. beet Beli Poi Meranda Anya nines el Hon Jones fe

 

pal Le LS eae, waste tw hal Bitty aa eof fe Lia OLE hae

 

 

S$. Se 3 we fisd abe.

 

nel,

ak Lica tae Babak Plata teLten ta ton eget ta barat Mba L0 thy snk

: ea Lo the. Bhd, din tart tale, PLO aA. fea hlaiins ade wan dor, bwithe

 

i

LE Shao at Sar ba Lorie take Phan bell: Lhat Chee Cat bn LE. a

 

Aig tesco ce ene. Lo. ane Lod dog. ie Fe: Ne thete hry Reto. «haut Lo. x “Sosa se ee
Cand. hack one Ldect onal sal ch Lr al ate RDa vena 0. PEALE &. Ay wade

 

ethest ha. oe ee ee Cla tele 5 we, rhc h ro -B anak Be. J.

 

 

Oa 6-13 boy Le ba. Gawd, Senate tet te. bide. sex SH Dag 0 PN he

 

Pm tan Lf. et... Lk on Kha. Ba Lon Oe ag. age: 4 Te Fs fl2 de. Shale. phe. hese a _

 

 

corel Rg Pe ae nay te toyota month a Fan teh unar¥n bbeat.. et. LLLER Lary

 

oh. Law dl. BSA MARIE BM weet!” wr, Morn Ly 3 ye. ROME. ete Me ly. ae
Las. a Filan ta lle end the beck Ss cantrcr Soc Sate. yd Mee COPE ~ehe ee.

 

 

 

 

 

Ce Mex vk hak Moreh ay LbeStge Liles a Ppp ae. teta ete tle 2. $cc eenenrene .

 

Pages
Case 3:19-cv-02228-JPW-PT Document1 Filed 12/30/19 Page 5 of 31

 

Ot 6.208 lhe, JO foto k..dun Fisnundiiag. Chee Lote ine he arsenate to eS eek te

 

ate. b necte Zz the RMA teat Z stins tM. bas long tala thady

 

“ fo-—
Floia. CLL tateS.. Lolel bh. atl bbe Lbhake gaint C2 ite fg, b ca

 

ef that all tae many 0 aunirthen tc tbat ll thea pity et ae te

 

of citer been Fil hig 0 gm tesbe EE LR eek: :

 

 

PL sede hE LE tes ws hat. GA Rats tel eat tla. he hil htt Mean woe

 

Lae gt es Leak bla. pila LE: 7 ay tat boat ett LP 5.0 tle. Biahees. ha bbl

 

Bioottin, GEA 2 Lacan et. a ell. ettthe me Mite BA, Cuts Lerahetey CR te dea 2 tee, eoeg-

 

Zz & ‘Let, PEA. ot atta Mintel» dehse tebe La beaters, Jt taedece Stach. BP i Errore

 

teat bg Al chores, axqip-oa wee he tehy, Plas a VATE a hag Kote 08... A ibieg od epg Let Be. _

 

2h basul 5 ba ft eS eat th Bn. hal 2 choy, ip t- Eble ad en hte POOL

 

, At Ze CF geet Aus. boea teen Aho il en See, Exclhet be h-D-Did. ove

 

 

 

fin. fe: nonel by. | Rexam eta. baw, tan tt tbagl 2. 2 Y cp heeft onde |

 

L: el. oe he lea Aa. tarin lel mo. ea Kee LOYD acl ana fea te FICE fa

 

 

 

Lon. wet hE G bf. Ase hi de ane. Lal. ot hen. y. 6 tet hed th Sind. he BE me: ol be. ele.
! tgp Lechsle sa ureee tahan began wh rah t aboot heated re _—
eA joan Re tenen!

 

fg. PR bBe, apn ch. Anal Se. Mb SPO an wey tall ta ols St oh. ag ccna

 

es had, a. 2. Lhe. a wcky hee lbh LMES Pa nese Lome om Ye day. ce . ne Li i

 

L, pn ent alow Ket lhe tg Mat x, fe An i hank kad ie haut le Ligh ell

 

 

on_aey Latina wit Ch ws. eg he. ban. fas che 4 ego ihic.aks Kise. Coa lar orgy tae PfEd

cake a. Lu Lo (he. wet ent nt LEe. Rei. awk Koen ba Lf. hat eg. 5 thane. i Doh, Etat tend.

 

con b- shal bagi Hhea rl Ce tnMraat Ley eg Pine 2Eg.. Aan Bete...

 

! , wrceak rds,

 

ae a LES).

 

cn Beh!

Lalee £¢ sacos Es. covagect if AH hack LO8 Ds alba AA befor noe

 

age F
: Case 3:19-cv-02228-JPW-PT Document1 Filed 12/30/19 Page 6 of 31 —

i ox VAP ATA = éy.0tato Caag eh tan hire h meek atasey 5 ssbice —

 

hou JZ. +4 ade Lo ope A Ke Aeasenttle Jo. Latte. Borde tue thon &. A dat ect ME Chat
Peacet bah L. tue tate Brte hn teh toot tbe Ae thing bir thw derte spent sgye

 

 

fe tyoae simone Lak MeL LE, Liab bane nag 2 ah meg Sy coe Ph ce tana
berleal Liudk ott e tiny ta wehsaleZ dow lel net porigiy, Faced
Lowa with uneusked han dened ab atiaiay Loom Aol
be tactnegy tre bh thane sncme taser thy in thle ter seat bar 2itp, blr. eet
eax cle thiny heceras Lavan lass 0Z taint iat hy dia be. wane

ech cle. Fas. fie5 1 Sens exh brh~&-~ E62) 0 news. Po hEnwk Areas <

 

 

 

 

 

 

ee.

Ui Deer tay Chis prme Enna Lvens Chican han ed by Saunt
hat Lett. Ae i Kin, BM. hem ote ha Ate Ce Llan EN a cOonectn Hana Lezaity

 

 

 

 

 

Jha Aang £ batt wt hatha E ta thal aE FE Live. Coca RE: MbcBenS, hat
See,exhs be shee fr £22)

 

 

 

12. Oa Tanaae AEG AB AOLE, wh gjaekiege Lo Aen. Cadre d. new Lat. penne
oer L arent Gx. all eet, 1p LA. tee hee a sre hecS Ge LOE ég2h La. has, Mee a a

 

- LL. at “ye tn tH wana dé. Z ZL esses wn nme
. Sek athe: hare uk te untie ln. Aa & het eee seca Jy tin 0.talap
da Ake ect dey Even. fated LE. F Kh tha vem dae Avaate, ink. “gt PP Fitan eect nm

 

 

 

 

 

 

}

 

i

—~ . 3, AA Be Low a LY He ho. ARE Qh. eee Zim etal PIBO pn Ponsa tle
Phebe ol was tot we Lig chhe eS. Amun eK (sate On thhee. PCL Le
ek. 22 hesydes jt bake ba Pehmet watt afl teek “het

Page

 

 

 

 

 
Case 3:19-cv-02228-JPW-PT Document1 Filed 12/30/19 Page 7 of 31

LL E Skate Soc AEA En eM “4, (sn tO tas. Lith. er a, Leg Zines toll.

 

 

 

Lx Key howen A eg? Eee fill thiee an feahs el ttle ac,

 

LY,

Ws Zhe PML Lo tune en ho Pree ge eat ete cn che. LE ea Re weak ta tha

 

aw Z ae. Z a Lewe ao Cant tan tle COLE. Acct hy nth. Zs xs etnat MO atlas seen

 

 

Cod. euha f. iO hee. lat. Le gata Lt at bean Den Pin OL ho, be LE Ze tn aD

 

 

 

Lthasyeruscedeh be0.2t- ney waaccl, thier obsnt Lhe tess

af

 

autistic of my cell hese tbe Cheadle Ba, loan Oats —_ cee

. DLE 8 act alad ba in ahea ta teaiaagh tar Ebner ot wtb hetatere sada LEG me

 

an Sai, Sher thins fom area Fnggat that aandc ta ten

 

Z, flow ghtha Lacsinns Ae thet rayatn cael sat tbe, lobe fuss tan Satie

 

 

 

4 ot the sent ta tHe ince th tg thin, i Loa SLB a, ”

 

bbs

Ze be laa na bhZ iv atinat Clgen ted big Ate lta fee

 

: LE ce eK Eee b Bian S. peg aun Whe tag. | Ate TF 0e, 10 bl lao,

 

| Bc, aL pO ia fede. th wut 0 Lela. Kn a A ALL Chatatn Le ¢ Ah tate I aves

bs the th. ey 2B Be Louk Ah hg of Pan ¢ tate bh fz. ek fl gee. AEF rt Baan Phe enn Laat

 

Po Ott Be LR sv. ect te Calta Lom he SE allel pra a. ree woe a

+ igo

 

FEagS 2. te

 

LAE Anatnd 2B aan OEM ‘ Lane ant, Lie la ety» we

 

dna Sec, SRA. art DD le wb: CO Erect Relat igey hea apn rth om

 

4 Z aks ae x re Le b. Fe: bua Le. Aa Io pe tt Pha wiht fae

 

“s* a 4 Paul on a. M he ee hay a fit hate te ttl Et aot

 

 

 

ho * eS eitag Ss ft Faggor-

 

onal

Cle Du baen than Renae the shell, al odbc te

 

 

 

 

FSR ays. Don S CAG Loa eae Ll Lh 4 ole drat. ohee. Le. ard
Case 3:19-cv-02228-JPW-PT Document1 Filed 12/30/19 Page 8 of 31

 

Pm Gach ott C SBE. ba Get hele Rae hog,

         

 

 

(Pan FF getty os a Gee L Aen”

 

TD 4ase Rutten. beat iad thet LZ. og ae AE dh CBee an tet. 4g. Datars Lo

ene tan ac Beene ht he Ee Sete a

 

ie the Lj: ef Ranuntee tba he fhe foo en he ye Laws thee Ae PE. eo

 

La come nana Mat. cram tse not bacon hewin Eth gy EE Baty hw tS

 

i! patilliy.oF bia tle (as Kepete Keat las hsfoe OLE ara Xf tea LPR ste eo

ECL. gg itor,

 

tip SE OLE. EP OLE Pr eichattl_ BE: we hon tere cet BE wie fle ye MEG Ea ca, Sa. nr

 

Bbrarhe. bat bette. a ata, set enetenn chan pe, eee

 

etedegat PL rcba bAML ln, dhe trea s ew Le te tance  Dreagg LE hea

 

Fe ibn hy an th se tale hy pica wautrort tnntiea te eleacke. Loe,
exc tech & f= bo b3 Cte

 

 

 

Pa Rtgs Or. ta Ciba. Pir Plate C240. bd 14 Foo tate. Cboaa vardeanteer

 

 

striae bons Zot cummed. Ae tre steiyptg hla. Gy at nthe PS. cae logy Z. —

 

Chew xe waa cates, ba whinhEaanrant nat tag Ia ary Aan chy.

 

 

, xh wtb, hee. [wn cect Hilly Cee So inh snd Poa ae piek sae Ata once og fect tack athe

ler taclche CA. Lanz. et Moat Den B. chte Ld. Ckigeae ty the ele aL a

 

tte Hen 5 nad fe bot Bae. ea hcticbetal & A. Tags Bat feet Pg vet Fg eee lEG

 

he ger itwh, tum ta5 alee heist hae. x 2 ste A ae a. Aen en LNOL a a

 

ental as. eocatcabe, 0 tate. LF ne. us Gen. RE. mite) tap levees wl catt Lae

 

be Lf Le rete he we jee. ihe oe ef tet, ea LO ln a LE no

 

 

Abs

 

 

Dhes ching LLCO. Dru laine ac dé tniasce te dite.

ye ae

 

i rt LO, Sant. Pek cee Lye Lore heat. tet y ire Kat Lat eg

 

ra et LE, Fie agg Roms «LA Conn tet Lot tae dn (tos wince we.

 

 

thal Suge ha wS. at the Sata Ch tafe “Shalt hot le feu Lee. Kkobed,

Fase F
Case 3:19-cv-02228-JPW-PT Document 1 Filed 12/30/19 Page 9 of 31

 

 

Ft tthe lana tit, tenth. Boa. La wt. one AS AdeS Oa al Naame of Pa.
ong a)

 

| Cad ton sted. te bile prtyan tues &. Cyernvetnya ta dnganes Eo.

 

a L.. eral tyne Li tin Ll Pitn 3 thas 8: thee. AA Rie AE. Sot Ee a

 

fw “Lan Se. o bse. elie nana (me BEtina Leer, Ie D>. a Ut a.den footie tte EO ..

 

 

2 A#¢ fa. Abbe aa alahed atsihaites futl

 

 

mks Deppnfyclose Chanwtened we — Oak. ae he thd LIC lit beds.

 

Zz a 2. i fo._—ate pA tee lb xz Ae RFit ct fC Lee, pp fgpet tt lin PA des, Mi get aah

 

Ze: el inn ahh..d, te Ea Labbe IkE, 3 ata ttl. Loge Ae Meno ise Fo (site.

yess Se xe Le eclbhe hn Mesd, eye Lf an Le eed hha * Ef asm Landtebe sen.

 

bnab.. al ME ac Ee. emt Stee Mn, earth ha. aie ype tala ty Rega Le. Ean

 

 

ame wt ear haew Eo nia we hh eke. he gig Aecestel Ee tig Lan ttn OL, oes? so

 

La. Megat 2 iyo hace euch. nn es

 

ai.

 

Zz. lanecs Le tne. Syd bake. wth x Knee oye B Bergen fb hese. OLE

 

a 9 Lf - LF 3 hacen. yt Li uh. Bee, ti ir tll ter Othe se. ton ele, tte eae.

 

an te tg tO Yhec eb.

 

 

PD) ses Fe ect le be exe Raed tach tL ban bak 2h ai Oi OPie_en ee, tos tiglyy.

 

Ane safes ells an thc tn thn hy Payette Dutt, byl niet testbed Dn fitebidey
tat 2 acter mis Fla tat el |

 

 

bet, VT rE I Btn. ne L tia. wi LOL Bet thea VeL. hee. Manian baa Cauky

 

 

fo. Lh ak. alle Lect tRuaw. LBA. SO Gye. Lode, Ae. othe, $2 st Ce ae att, He Lin kly
ole a hodnn Lgyauntm LL Ra. Cont”, fe Ee pees keke

 

 

 

& foto iol, Le abe Bp tend. $0 Z, 4d ee nen nn

 

 

 

 

   

 

nies Ly bey 2 OLE _ ee

Prag & BP oP a
Case 3:19-cv-02228-JPW-PT, Document 1 Filed 19/80/19 Page 10 of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
-| Case 3:19-cv-02228-JPW-PT Document 1 Filed 12/30/19 Page 11 of 31

Ewhr bet Mey

HEFL , ae Uh EE

 

 

 

Zz. Lath Sfock tan. Aewe bog, see Oot Lhe thes Dl lihutk.

 

 

AS. tute aad Lape eect ho. the 7. ae, &k.. OLE. oF bt Ohne. = = aah

 

 

 

 

 

 

Z. ital Bang Jon Ahartl. ByReole. fie fart beta, agg. ee Beal Cant —

 

Wn Ke, Katy... at baal a. bak hin Ge at dade tac L263 2 Ah egg A a ae ee

 

f Sha. bate S the bl, of Piaet EF ehadad ZL 2boe the LP ba ye sgee

 

had 6d, ben... HM. net BdcAhng. LS cama ett Ktd Sf. et, Bite LO. noes ead. Meant 5 Pied.

 

lad te. Aare Re. lan. hoe. a hat, dame Ri eue he Mee Atha ype Soca it

 

 

tht tosh, ls AGA PR. ten hope

 

 

 

La Oe. Ml WLGf Auth tate. te bo ce, thE tet, faite Let... are ist tt dS. ee hl 1B bmn in, Ale LE ssn
Abe. Esmee. eal Let beuny ee how wr... Me. Cf x ye Thee. at oat.

 

 

 

frat 2 se Ie LE Beat ta, tthe... et. Eggo Bate. ip a eT Oe LE, o tn alin a tile

2 4 La ob lal Eithe,..rnty, deme £08. Abul Cinn inate nbc. Cntenobee.

 

 

 

ZY L Ce sla ta tay tently AB. Aah ve col Ko x fo dee Me fa. a oon Ga... enone

 

 

5 a8. a A PE. dn a

 

 

 

 

wi ALD ah be

Cat lS hoahehe,

 

 

ide Feasanal Foha,y Fle bbeat.«

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
; Case 3:19-cv-02228-JPW-PT | Document 1 Filed 12/30/19 Page 13 of 31

(Exh e bee~ Sew

 

 

 

 

 

 

 

 

 

 

O 1... Leo 7. boy nk sretnd...hear lil bog se. pale te LE rae hos that ah

 

fg Lala Big Ce te mam esol antiylt reeny tegen de tert Cake te Oot wroa CE a

 

 

 

 

seat ood Lun chat Hig jak, ha Ace he settee teow es Men. Ls leat et. LU. Cteee. hus

 

 

2 nalig. 7 E80 MOLE. Lek. ele. Ade CPL T= ie, fib. Legs Bi. a Oo cnecnnrnsernn

 

 

 

 

Sg kn Lb las Aha yo iallack white. ete LOE) en Los Lh irate...

 

Loge. wet ta bem. Alact. athlon Lime LESS att tat, Bite ne

 

 

 

 

 

L. Hwa base tans Serer owt MC ocd tht ln La, a Asset ech ta a heehee ad ne ihe. Zeetsgect Lai

 

Lh, wt LE aa Sg Ai tacetse ce thang syaltag ah A ane taney Ke

 

 

(eet tfha. wach te Be Ling) Peg. tne 8. 4. c Lata. Om ahs et ieee tha

 

‘ 52h. enucr oo eoeag ke: aga: Low fe was. hh Bini. a arhing

 

 

 

 

 

 

 

Ley L¢-hlase 9

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:19-cv-02228-JPW-PT Document1 Filed 12/30/19 Page 15 of 31

xe hh rAew hon a eA)
£. pL ne ie SL.

 

 

 

 

 

CRoalah oS Kikbnaxy
A. Auwtee.....byeg Vet i fen Phat Lobe fe. COLE an: se

 

 

 

 

 

Out... he lB Le bey ta A Dicstn.stede St tag, seed lates. MO CB Mle NOB

 

 

 

alae st Eareek hy CLAS. Z ‘ A LA EG A AMEE .

 

 

we racente CRE EM wad Cheseatar ed oll hateg A. .

 

 

 

Ziad Laaetuad of Fina ik Cyt het in chil frac eff

 

x on 4. ~20- Mex. stated: howled hye Pliny wapecucech

 

pc ten Ohae Oe ade ae lio ctu h Eeadt, a AGE Ly) ca Pah nln OE

 

 

je Pena Lagat Chat Linen 0a 20 bal Hable Rea slot,

 

 

 

 

          

 

 

Coon Se. Le pe, peeps coll net OLE Or om nenannene
FO ret L ol <5 hoe te han.

 

 

 

 

cite Peaseasf Fel. £¢- Ji.

 

 

 

 

 

 

 

 

 

 
a fs
a

 
 
Case 3:19-cv-02228-JPW-PT Document 1 Filed 12/30/19 Page 18 of 31

A Arh té- Dea) ,
WE Liteon bee fe =

 

 

 

 

 

Dy Ramealel Sternk ten, boas beg wt tleen PLE thas Moe beso th

 

Loerie ter he ete to the Mbans ta pont, Matoss Cake try od
con chos staal

 

 

lomy town date I hn S AP Hey nt LL airet

 

 

CI 6-/E: 4 Gy Lstotl hl. 2. Ete... Poey chica tater 0 be808 nb tiea
2. LL Zz. POe »; ZF LE anther Drole Lo the Ek, sooo Chat ate nae tied oo BAC

 

 

  

 

frome. Bag ah § S068, Fee. Pehacl 51 LAL S bm bad colo.’ a a ae

 

Sw Aen dh tle eaten bt LE Phone Pres Caan we. heat Ges wees, Abe see. Ebwke. a

 

&, ff w Fae Le i gp es et ae LE. ef eta. le Se... Filing a hg. JS orate...

 

 

won. cron Lak a ee LO na, BM acl hat. Ch aah s the

 

Putt fai let p. Bees oath brad bog B82 py cate aS Kt ete i a

 

Pate. tL, 0 ine ox Yb yb Loc eLé,. 2. Mey 6 AEP. Cia 8 IE a

 

Larne wn chhny anh he Ch Ena he Rina lon aie tim Ln tnt Ayala

 

wty sally gGt PERG al itete ta. at tet? HD Anwttn B tr _hentnL ee

 

Hh. wel faa a. had. Lee aap ee LL tae LNA, pLhancadactaciag
; ee homme Pant. ALD

 

 

 

 

 

ox Zant ho

 

 

 

 

 

C8 Fe tate A FF fa, JC ha fs

 

 

 

 

 

 

 
CARE fA5.
. WMSe 3 +O UCVrOUS

“JPW cumernt it~ Filéd I2/30/19° Page 19 of 31

APP
A: LZ D £22

Attidauit

N
N
Op

 

 

CAttidavit) being Duly Set Forth, Pursuant To
92U3b.C. sec, ITAb* ‘And Or By. iS kK CSA.

SEC es 4404, Robact K, Davis. Phe lac elohfo

 

 

 

Re

Photo Number 555993, On July 13, AO!) b, Ducing

 

 

 

 

 

 

Mocatng Exercise Foc (RHUD Présonecs: 4
Witness An Uniform Officer Entec H A-1 Cell.

 

 

 

 

 

 

Upon Pr?soners Retucn To The Housing Uni

 

 

 

 

 

'He Co Aa loud Comme ron And le tked lo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CL. CMeClOUS Uniform OFtPcercd At H A- a0
Cell. T Hear The EOE oe reqm Ot on
Tat fot ti ne My Thum He My Hand. hen
the Secata at Kf ore ES Re Con. Ot Spray |
en AC el Ls /

 

 

 

 

 

 

 

 

 

 

 

2esnectfau Y Submitted

 

 

ry
ee
x |
PBL
O

ne pease A LG6ER
Pp S55d43

 

 

 

 

 

 

 

 

 
Case 3:19-cv-02228-JPW-PT Document 1 Filed 12/30/19 Page 20 of 31

f

¥

é. Lr # 4 & ~<.
Commonwealth.of Pennsylvania
Department of Corrections

    
   
 
 
 
  
     
  

   
 
  
 
  

Form DC-135A

INMATE’S REQUEST TO STAFF MEMBER
te oo Bir sarg | kile,F ly fet.

fe U - Antt Nir agec

   
  

INSTRUCTIONS
Complete items number 1-8. If you follow instructions in
preparing your request, it can be responded to more
and

2. Date:

 
 
 

4. Té:(Name and Title of yO

       
 

-_

   
      

3. By: (Print Inmate Name and Number)

 

4, Counselor's Name,

i CO oN VB bch EO fped

  

5. Unit Manager’s Name

z

 
      
 
  
 
   

 

7. Housing Assignment

6. Work Assignment 77, oye

8.

       

 

ro

: State your request completely but briefly. Give details.

 
 

To DC-14 CAR To DC-14 CAR and DC-15 IRS

LAK
Date

Staff Member Name

Print

Revised July 2000
Case 3:19-cv-02228-JPW-PT Document 1 Filed 12/30/19 | Page 21 of 31

Cove he “bh f ae éi)

Commonwealth of Pennsylvania

 

Form DC-135A

 

Department of Corrections
INMATE’S REQUEST TO STAFF MEMBER P
INSTRUCTIONS
Complete items number 1-8. If you follow instructions in
oy preparing your request, it can be responded to rriore
&S et Lo de. Sho. “Loe. ett promptly and intelligently.
4. To: (Name and Tae Officer) o 2. Date:
VL EA

 

; 4. Counselor's Name

5. Unit Manager’s Name

3. By: (Bint Inmate Name and aya cy

   

 

 

 

 

Inmate Signature TY, de fons {ome _——_______
6. Work Assignment 7. Housing Assignment
Wf ALP

 

8. Subject: State your request completely but briefly. Give details.

 

 

 

 

 

 

 

 

 

 

 

TJ EE sComeQ be 52 “TY ve LI2F ont €OTaS (TNE
GexpestE ACCeq— Syste ae yew have
TNE Rsimepet. BER se hE

=n

 

Ave Ss 6 -oped

 

 

iL yide MWe Ciritees§ BW T Ls “Te FooD  Naeoios

 

wh Puy ea PRS

 

 

 

 

 

 

To DC-14 CAR only OF

 

 

Staff Member Name __ <= Zo |
Print

 

Revised July 2000
Case 3:19-cv-02228-JPW-PT Document 1 Filed 12/30/19 Page 22 of 31

& «<A pASé7E CLD

 

Form DC-135A

INMATE’S REQUEST TO STAFF MEMBER
Pinge /ofZ

Commonwealth of Pennsylvania
Department of Corrections

INSTRUCTIONS
Complete items number 1-8. If you follow instructions in
preparing your request, it can be responded to more
promptly and intelligently.

 

2. Date:
PuhdLE

 

 

Inmate Signature

 

4. Counselor’s Name

| he, Lhe thenes

5. Unit Manager’s Name

FF. ee De feo ee.

 

6. Work Assignment
Fil

7. Housing Assignment

 

Af

 

 

8. Subject: State your request completely but briefly. Give details.

 

 

 

 

 

 

AWE Cas of AS se ITA Qe

 

 

 

 

 

 

 

 

To DC-14 CAR only.

| To DC-14 CAR and DC-15IRS_

 

 

Staff Member Name Ss Ge

_ AXA

 

eh” Print

Revised July 2000

Date 2h ja fes —
Sign
Case 3:19-cv-02228-JPW-PT Document 1 Filed 12/30/19 Page 23 of 31

Sxhib

of ~ 262)

 

Form DC-135A

INMATE’S REQUEST TO STAFF MEMBER

 

Commonwealth of Pennsylvania
Department of Corrections

INSTRUCTIONS
Complete items number 1-8. If you follow instructions in

preparing your request, it can be responded to more
promptly and intelligently.

 

. To: 5: (Name and Title of Otricer)

 

 

 

 

 

2. Date:
Fofz-72
3. By: (Print Inmate Name and Number) 4. Counselor’s Name
Zona tl Steak aah Fle, be Hence
5. Unit Manager’s Name
Inmate Signature FC. be Fa aloe
6. Work Assignment 7. Housing Assignment
te A¢-F-¢

 

 

8. Subject: State your request compictely but briefly. Give details.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

To DC-14 CAR only

| To DC-14 CAR and DC-15IRS_

 

 

Staff Member Name /
Print

Revised July 2000

_ Date
Sign
Case 3:19
719-cv-02228-JPW
-P
T Documenti Filed 12/30/19
Page 24 of
31

aphs sft -

  
 

  

Form DC-135A
INMATE’S REQUEST TO STAFF MENBER

     

 
   
  

      
 

INSTR ONS __
Complete items number 1-4- \f you follows petiens in

   
 

preparing your request, it ca
tly and intelligently:

          
  
   
  
 

 

  
  

nde sesan rcs AE NPS OFF

  
      

  

SCI-HOUTZDALE
x 1000 HOUTZDALE

it

 

: Inmate gignature __
6. Work Assignment 7. Housing Assignment
W, of - Lez .

-~

OE i SOE Te

\é RE and DOA IRS a} -

Date ell li
Case 3:19-cv-02228-JPW-PT Document1 Filed 12/30/19 Page 25 of 31

oe _ Ex he bch ~ FCO ee
1 Francie Ses oLIWd, Louis! ly ly ond witlm way Lyf WNhoot_
LOrc’ ottest tp Uw Facts. et pul vlotect below Onder aaah _

2% NSC 8 NAL rot Ws Main) Mg. on Ua tot Acsgust- .
AW \ Wo hovsecl Iz cell nect48 wt Stockton ove/hoae
deal ly wid: Stockton ond my Smbth ( ‘walden Of SC Houlectl
OWiny o AISCussian Gloout as vusest Facility 9fi ieAdce

< aindh OSV. my.2tockfont Why Cle Yous Sti Lt bine Teves
(.Glockion VeStonded *s (hase ot eagheals. teplewiius YFikeclorievaae
¢ Swirth Uren Said s“Yoy Wow. vy, offices witlnod leave youedine —_
wi LT nfoomthan Wed Sou Stapp eck. allpapecae Kar ge sto dhe

Nott fe (haas.we cliscussed frealowsiy

 

 

 

 

 

COA ee)

f\ ©)
J

 

 

 

 

 

 

 

 
Case 3:19-c
v-02228-JPW-
PT Document 1 Filed 12/30/19 P
- age 2
Ex bivhrb cay ge 26 of 31

 
 

   

   

Gommonwealt th of Pennsylvania
Department of Corrections

 
 
 
   
 

Form DC-135A 7

INMATE’S REQUEST To STAFF MEMBER
ac: Pees orth lil é) WM phe.

 
 
 
    

       

INSTRUCTIONS
Complete items number 4-8. iyou follow instructions in
preparing your request, it can be responded to more
and intellig ently.

 
    
    

 
 

 

 
 
  
 
  

 

  

Officer

  

   
   

2 ( éme o and Title of

  
 
  
   
    

int inmate * Name and Numba

 

-

Le o

_ LO. Se

To DG-14 CAR only 01

Staff Member Name [LZ a
; Print Wa e-Sign
Case 3:19-cv-02228-JPW-PT;- PRcument Ye Filed 12/30/19 Page 27 of 31

PREA Gon, A rake

 

 

DC-804 COMMONWEALTH OF PENNSYLVANIA —s [EGR OFFICIAL USE
Part 1 DEPARTMENT OF CORRECTIONS 18323
GRIEVANCE NUMBER

 

 

OFFICIAL INMATE GRIEVANCE

Fagen Joe Fd

 

 

 

     

 

      

 

 

TO: FACILITY GRIEVANC COORDINATOR FACILITY: DATE: .
Tl 25. %. 2 Fr BEF Meu Ladd [:AP-08
| FROM: (INMATE NAN Nt re R) sete p7-___| SIGNATURE OF JNMATE:
WORK ASSIGNMENT. . HOUSING ASSIGNMENT:
DA H-F-L0
INSTRUCTIONS: f

1. Refer to the DC-ADM 804 for procedures on the inmate grievance system.

2. State your grievance in Block A in a brief and understandable manner.

3. List in Block B any action you may have taken to resolve this matter. Be sure to include the identity of
staff members you have contacted.

 

A. Provide a brief, clear statement of your grievance. Additional paper may be used, maximum two
pages (one DC-804 form and one one-sided 872" x 11" page). State all relief that you are seeking.

Zn bee tween CO, FO and HiBo an, OF Fveee £. (A AS EEA 40 fer
Reundkesr a HR, ZA es fo, A Pre, Ry vee wh veh, fue the eer 2 Stoaklo Tyo
Ake a, Fey, ct Phat needs fo bw Cx we gg AO ex alass, ‘sh Yten se pol

Ke A ee e the, Gr 4s we o be PLE & fessen "LA awd fhe Sadch
a buce ondy fo at FR ath ee Hoe oF Hd. Lh bata nn leet

vv: 5
“ty Te ig Bet the Sef, O, eet Ate nboe FCA a eon. Ret ce AST cur eS
ALG YL fe ange om KS a fF teens fo Ce eae hk a SAF OA wit ook
OF F feed A ancass ove Sek we af #2 0 Vd OOP Fen ELE. 4's es FS

Fa ger e "Fhe fe te Ahn f OFF Ve ek Lown Bass Rartech me Khe tee

He Khe Bo tihom Ale 2 tah 3 ley 2 ip ; nly Phatthiwrs a he,
Sahin Pad oy ge Phe facet GES cng AF a. Ces8an7 "Feo # SA

Etat B. F ies et 1 @ViaKe. CPA ES eer &S aby bh lg oP Haaser
fe oy Palla £EB 2anmuanttly- kat SARKIS APL Ae
’ c

nv & eo Fek BOGE SPS xed A Paras. a sk PpL ER wr iM fod sok ony wee ch ww fl
B. o actio’s taken and val eaed, nave contacted, before submitting this grievance s* « BIS 2 f homes ses

Baas ova FOL WA eck, A Pot, BA. anatel the Cou
rine xo Maicles ae oo a Tgeie R fag 77 2 O $é,

“eg

FC oo. Sat

      

  

Ae.
DA eZ’ UE AS Ut eH
Ragge® Hooks Bee ZS oe wi

 

“ty

1

ra

 

 

a

 

Your grievance has been received and ral be processed i
SUPT'S ASS

  

aegordance with DC-ADM 804.

 

 

Signature of Facility Grievance Coordinato Date

JAN 2 § 2018

WHITE Facility Grievance Coordinator Copy CANARY File Copy PINK mofon! Return ney
CopEN RODInmateC COPY see Grecia cigs: £ a SE a Papper ag Bia

 

     

 

 

 

DC-ADM 804, inmate Grievance System Procedures Manual.

. Section 1 — Grievances & Initial Review Attachment 1-A ~~
Issued: 1/26/2016 & apreey Aeccy onal pee Go OS Tf g ese LS SPS, vette DP
Effective: 2/16/2016 Ad. - 2 . Ce

: 5 phigh OO Sb E te Srt, tthe BOOS Saas

BDER GG tt hor

SS ‘ ‘
ek Cad ee

 

       
  
   
 
 
Case 3:19-cv-02228-JPW-PT, Document 1 Filed 12/30/19 Page 28 of 31

Ex 4rhrf-E eo
DPR EM G8 bee v0 tad tet. Loom, Cb rte thasrotirctey fl Aiea Bake Boye 2)
Fhe loree wes exiessfig yaad wares PE Pek tt OF Era
a —Outeur _etoved shinld po sj0 200 Ath bln tt pecal tine tao Baga
wa te Mw tps thw Linge 0 hobo Sg het BEG OES OA Eg Ae A hee
wait, jn hme fy 2 OFF feed nye aes oy att met ae
ce 4. net asas dl oat. ete Den Anita — sp ool A “eet AR ti afin 9 Got
thle Ligon 5 sap ache Cento FOB. pas Bad ay fb rote
en SA hay tg thot HOGS tee Fase ate. BAe alle liana EMCEE ope lt age
OL Se eS yt £8. sae a faa td Cink. 6a F tae) be 2 ie eh A lbca A
aba. t.& taat. ba. te ao) Ath. tat bind Too die ag law K. ne
| elhizee sawed thee hae tlse da spteg ote ftp £4. 5
peng inhaler entice cos oththe Do wr 2th sayeth Kn
slot,
orn tl olse the pha ~lroatoae2 ts file Lb ym tf

cence AF eee Pe ee veh _ fe fe. a fb LB gh a BLP te, dee ~ ve bBo — as eee neem

 

 

 

 

 

en Phe cae th, thane op 2¢ an bdo thet Fs hy ie eM nr
oon thigh hen LO LE.. aan — ane

 

Seecal Ae {Ee et ee; ace whe A bh an Lh atacusntde hun & Ka Pho
Fact phat twa tl te dé ag Lit iWwtGhwea C5 Bl F we aekt hee RCo

 

 

 

a. LE Gp fe. ge that EL, en te tf sth

Ao. b. faut Ce be FS phe EO i i Sy af F Fee. gen ba to eS Zak heat wee fe FE te

fhe Dae Httanneg aad asked ee te 05 8 ss gfe Fz
AC; Fee Sena l Wes 7» Fhet , wee ets ff

1. =o ea. fr2E- PE

  

 

 
   
 

£
Form DC-135A

  
  

  
 
 

  
  

INMATE’S REQUEST TO STAFF MEMBER

Case 3:19

cv-02228-JPW- :
t hshed PT Document1 Filed 1

xhibee 2/30/19 Page 29 of 31

 
 

 
  

   
 

, ~ | ;
oS OU Se fs a pha eat gues ZL vrae ° Fa een 7, ore Pe Li Lo 8 2. as La a,

 

eal of Pennsylvania
Department of Corrections

 
      
 

 
 
   
       

 

INSTRUCTIO ONS
Complete items number 1-8. if you follow instructions in
preparing } your request, it can be responded to more
promptly 4 nd intelligentl .

 

  

 

inmate Sig anature

6. Work Assignment 7. Housing Assignment

Lf . , t/~Z-f/f/

8. ‘Subject: Siate your request completely put briefly. Give details.

 

  
 

Staff Member Name

. aAANnN

fi ae. 7. we ied fee é fa A £ C_ 8th & : Mite a i for _ Ct
_é ae ¥ Ste aS Swie bg ede és: - ALE f Bo. be fi ent CX Ege
é, Lf df LEAS é
oT. Pee ogy ee

[To DC-14 GAR and DC-15 IRS a

 
Case 3:19-cv-02228-JPW-PT Document 1 Filed 12iso/19 Page 30 of 31

Form DC-135A ; Commonwealth of Pennsylvania
Department of Corrections ,

/ INMATE’S REQUEST TO STAFF MEMBER

   

 

INSTRUCTIONS
Complete items number 1-8. If you follow instructions in
preparing your request, it can be responded to more

 

 

 

 

fF x. ae 4 ke. hee, fn < promptly and intelligently.
To: (Name and Tifle of Officer) . 2. ‘Date:
| Be 28 fF
3. By: (Print Inmate Name. and NE re, . 4. Counselor's Name
th Shope Ake LISS | GN pp a Phen ek

5. Unit Manager’s Name |

7. Housing Assignment

Hille | HALE

8. Subject: State your request completely but briefly.. Give detaiis.

 

Inmate Signature

 

6. Work Assignment

 

 

 

 

 

  
  

 

 

 

amr eo Lei £ £ LE LE, i4 Zz oS Hc ew. Pn Dew. be wg Lhe fee ae. x we Lore ope oh

Gite law ous a aS a wa & AS « a a ae cl ber Lat = #., LE we hot wt tla ;

4a, ES ae Se g oe he. SA tn fees eo 8 Fh ZL +. ited Ce ke ste Ss wy af A Piet 2, glen

de ee Lith. fH Ex : e a a £ fe Ftek pt a LE gt LE et Ce OF a Cz a Se ge Meena

wa ze Sh. x Lak l ikiw “ CLLEGE xo FL om Le Sz Louse ore. Ls ra eee HE the. fhe 2 En hee
Zs Ae . Os

 

Loh SL FO F fe et Mee JE OO ug al Site ea gal

 

 

 

 

 

 

 

ed cA
et foe fo mnt ee
ate Ak a a i Ee a Me fetes
“a Pas Ce ees Fie 2 LL
FO fase Le SF ef. oo PEG <e 6 ei ee be < Meee ET
7 i pF
: ig
cL ltt ee ete yt Ee oe oie Re fhe a ele fs af oe
4 . Lo Lot “oss . Z
Fae. oS el Ce BEF BA eh fae Tae ee co A, AES Le
- - + Z ¢
Swot?

 

a . “if
Ae Zoe tm LL LE LE Le carne le thx 4 Ce he iF eal x aK Khon Ceti a Pe

x ; :
Lhe hae ae” fbn te Ke Be wn the OF tq ce he lt badien, 4 oe. le fe ee. <
GP eiiece lle v a

 

 

 

     

 

     
 

 

 

 

 

 

cm
IAN

 

Co Eh at

 

 

 

 

 

 

 

 

To DC-14CARonly O \ | To DC-14 CAR and DG-15 IRS

\ | A / os Date abaiis

Staff Memb
aff Member Name y fe ser

 

Revised July 2000
 

Ve ate

%

Yo

19-cv-02228-JPW-PT Document 1 Filed 12/30/19 Page 31 of 31

PEEPOZE LILO
g6ool diz

 

Case 3

SNOILOANHOO sO

ony: EB EEED
502 L00$ EEMESEEES mane
gwsodoau WIA SLVINNI

WIA ALOR

 

 

 

 

 

 

 
